Appleton, C. J.
This is an action of assumpsit for supplies furnished one Isaac Bodfish.
Samuel Gr. Bodfish, the father of the pauper, was born in Fairfield and resided there, with the exception of three years, until 1827, when he removed with his family to township No. 8, Range 9, north of the Waldo Patent, where he continued to remain with them until within the last two years.
Township No. 8, Range 9, north of the Waldo Patent, was incorporated into the town of Elliottsville, in February, 1835. In 1858, the Act, by force of which it was incorporated, was repealed.
*119The pauper was born in Fairfield, in 1811, and has lived in his father’s family until within the last two years.
It is conceded that, prior to 1827, Samuel Gr. Bodfish, the father of the pauper, had his legal settlement in the defendant town.
The fifth mode of gaining a legal settlement under the Act of March 21, 1821, c. 122, § 2, then in force, is as follows : — "All persons dwelling and having their homes in any unincorporated place, at the time when the same shall be incorporated into a town, shall thereby gain a legal settlement therein.” By the Act incorporating Elliottsville, .Samuel Gr. Bodfish and his family, of which the pauper was a member, acquired a settlement therein.
By the same section, " every legal settlement, when gained, shall continue till lost or defeated by gaining a new one ; and, upon gaining such new settlement, all former settlements shall be defeated and lost.” The moment a settlement was gained in Elliottsville, the settlement in Fairfield was " defeated and lost.” The pauper could then only acquire a new settlement there as he could in any other town. No provision is made for the revival of a lost settlement. The obligations of towns to support paupers are wholly the result of statutory provisions. The original settlement of the pauper in the defendant town, having been " defeated and lost,” he has not regained it in any of the modes provided by the statute, and it could not be regained in any other way.
The provision to which we have above referred is found in the last revision. R. S-, 1857, c. 24, §2: — "Settlements acquired under existing laws, remain until new ones are acquired. Former settlements are defeated by the acquisition of new ones.”
It is for the Legislature to make provision for a case like the present. It is not for the Court to legislate.

Plaintiff nonsuit.

Cutting, Kent, Dickerson and Danforth, JJ., concurred.